[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-14685                ELEVENTH CIRCUIT
                                                              APRIL 16, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                     D. C. Docket No. 09-60085-CR-JIC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

PANCHRIAL LARUE JENKINS,
a.k.a. Pancho,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (April 16, 2010)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Panchrial Larue Jenkins appeals his sentence to 108 months of imprisonment
for conspiracy to possess with intent to distribute cocaine hydrochloride. 21

U.S.C. §§ 841(a)(1), 841(b)(1)(C), 846. Jenkins challenges his classification as a

career offender. We affirm.

      The presentence investigation report identified Jenkins as a career offender.

See United States Sentencing Guideline § 4B1.1(a) (Nov. 2002). The report stated

that Jenkins had been convicted in March 1991 of burglary of a dwelling and in

May 2005 of selling or delivering cocaine. With a total offense level of 29 and a

criminal history of IV, the report provided a guideline range between 151 and 188

months of imprisonment.

      Jenkins objected to his treatment as a career offender. Jenkins argued that

his conviction for burglary did not qualify as a predicate offense because, after his

conviction, he was denied counsel at a hearing to revoke his controlled release.

The record established that Jenkins had requested, but had been denied, counsel for

his revocation hearing. Jenkins admitted that he had violated the terms of his

controlled release and had been reincarcerated.

      The district court sentenced Jenkins as a career offender. At Jenkins’s

request, the district court varied downward from the guideline range. The district

court sentenced Jenkins to 108 months of imprisonment and 3 years of supervised

release.



                                           2
      Jenkins argues that the district court could not rely on his burglary

conviction to classify him as a career offender, but we disagree. Jenkins failed to

present any evidence that his conviction for burglary was obtained in violation of

his right to counsel. Jenkins’s argument about the later revocation of his controlled

release is beside the point. Jenkins argues that is entitled to relief based on

Alabama v. Shelton, 535 U.S. 654, 122 S. Ct. 1764 (2002), but in Shelton, the

defendant was denied counsel for his underlying conviction. Moreover, a

probationer is not entitled to counsel at a revocation proceeding unless he presents

a “timely and colorable claim” that he is innocent of the violations charged or

counsel is needed to “develop or present” a defense. Gagnon v. Scarpelli, 411 U.S.

778, 791, 93 S. Ct. 1756, 1764 (1973). The district court did not err by sentencing

Jenkins as a career offender.

      Jenkins’s conviction and sentence are AFFIRMED.




                                            3